Case 1:20-cv-00362-CG-N Document 4 Filed 07/17/20 Page 1 of 1             PageID #: 10




                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

MARCUS D. MCQUEEN, #177303,                )
                                           )
          Plaintiff,                       )
                                           )
  v.                                       )     CIVIL ACTION NO. 2:20-cv-386-ECM
                                           )
DEP’T OF CORRECTIONS,                      )
                                           )
          Defendant.                       )

                                      ORDER

       On June 18, 2020, the Magistrate Judge entered a Recommendation (doc. 3) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is

       ORDERED that The Recommendation of the Magistrate Judge is ADOPTED,

and this case is TRANSFERRED to the United States District Court for the Southern

District of Alabama under 28 U.S.C. § 1404(a).

       Done this 17th day of July, 2020.

                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
